Citation Nr: 0632109	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-10 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis and osteoarthritic changes at the metatarsal heads.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from July 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Chicago, Illinois.  The Board denied service 
connection for the claimed disability by a decision dated 
February 22, 2005.

The veteran appealed the Board's decision with respect to his 
bilateral foot claim to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2006, a Joint Motion 
for Partial Remand (motion) was submitted to the Court by 
which a partial vacate was sought.  The Court granted the 
motion later that same month. 
 
This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The motion mentioned above reflects that the VA examiner 
indicated in the September 1998 VA examination report that he 
did not have access to the veteran's service medical records.  
As such, the motion (granted by the March 2006 Court order), 
found the examination was inadequate in light of the December 
1962 service medical record reflecting treatment for 
exostosis of the right dorsum due to irritation from shoes 
and an X-ray report showing a small soft tissue projection 
lateral to the first cuneiform bone.  His feet were 
clinically evaluated as normal upon his discharge.  See April 
1964 report of medical examination.  Accordingly, a remand is 
order so that a VA examination can be conducted and an 
opinion given in light of the service medical records.  See 
also November 1985 operative report.

Also, a letter should be issued to the veteran that contains 
notice of the potential rating criteria and of potential 
effective date criteria for his claim.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran VCAA notice of 
the evidence needed to substantiate his 
claim, to include notification 
regarding potential rating criteria and 
potential effective date criteria.

2.  Schedule the veteran for a VA feet 
examination.  The examiner should render 
an opinion as to whether the veteran's 
current diagnosis of bilateral plantar 
fasciitis and osteoarthritic changes at 
the metatarsal heads is at least as 
likely as not (i.e., at least a 50 
percent probability) etiologically 
related to his period of active duty, to 
include the 1962 right foot treatment.  
If any medical opinion cannot be given on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

3.  Readjudicate the veteran's service 
connection claim and if the benefit sought 
on appeal remains denied, the veteran and 
his attorney should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



